Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Claims 1-22 have been amended. Claims 1-22 are currently pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-22 under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues starting on page 11 that the claims do not recite limitations falling within the scope of a method of organizing human activity. Examiner respectfully disagrees. Applicant asserts that “[w]hile the claims do describe a caregiver monitoring a user, the interactions in the claims are with the computer devices themselves…,” “[t]he devices, such as the first client device, the second client device, and the MSCP computer system, are monitoring to sensor information of the senior user.” However, the use of computing elements to perform functions such as receiving and processing data does not preclude a claim from reciting elements which fall within the scope of a method of organizing human activity. The recitation of interactions with the computing devices likewise does not preclude the claims from reciting a method of organizing human activity. For example, MPEP 2106.04(a)(2)(II)(C) cites to Intellectual Ventures LLC v Capital One Bank, where a claim directed to storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device was held to recite a method of organizing human activity even though the user was interacting with a computing device. The court stated that claims recited “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting),” which is analogous to the current recitation of tracking the behavior of a senior and providing notifications to other parties based on that tracking. As explained below, the claims recite functions setting out a method of managing interactions between a senior user, a caregiver, and a service provider by monitoring the behavior of the senior user, and contracting with the service provider for repair services based on determining a repair need of the senior user. The limitations identified in Step 2A Prong 1 therefore fall within the scope of a certain method of organizing human activity.
Applicant argues starting on page 14 that the claims recite a specific improvement “a specific improvement (e.g. by using models of senior user behavior to determine when there is an unmet need of the senior user) over the prior art in the fields of health care monitoring technology and senior interaction and engagement technology.” Applicant further asserts that “one of ordinary skill in the art would recognize health care monitoring and senior interaction and engagement as a technological field.” Examiner respectfully disagrees. Examiner initially notes that a “technological field” is different from a field of endeavor, and that while technology can be applied to the field of health care monitoring and senior interaction and engagement, it, itself, is not a “technological field.” Furthermore, providing a useful function is not equivalent to providing an “improvement in technology” for purposes of Step 2A Prong 2. While the portions of the specification cited by Applicant describe the function of the claimed invention and asserted useful results, “ensur[ing] that the needs of the users are met with little input from the user, and may reduce friction between different caregivers by effectively matching the user with the provider who is best able to take care of the user's determined need” is not an improvement to a technology.
With respect to Applicant’s argument that the claims recite a specific improvement to the processing of hashes, Examiner respectfully disagrees that the broad recitation of using multiple computing devices for a processing task such as generating a hash improves the processing of the hash functions. The use of multiple processing devices still only constitutes the use of computer processing devices to perform that hash function.

Applicant further argues that the claims recite additional elements such as sensors continuously monitoring for information about the senior user, continuous analysis of the sensor data, and a user interface which impose meaningful limits on any abstract idea and are more than a drafting effort designed to monopolize the abstract idea. However, as addressed in Step 2A Prong 2 below, the sensors are only recited at a high level of generality as used to collect data for use as part of the abstract idea, and the interface is likewise only recited at a high level of generality as presenting a user interface for supplying the electronic notifications to a user. Each of these elements only constitutes instructions to implement these functions, i.e. collection of behavior data of the senior and interactions with a user, using general computing elements as tools. 
Applicant lastly argues that the claims are analogous to those in Diamond v Diehr, in which the claims were held to constitute patent-eligible subject matter based on the use of the recited equations to open a rubber mold, because the present claims “provide an improvement to the technological field of healthcare monitoring systems and senior interaction system by allowing providing matches for actual detected needs.” Examiner respectfully disagrees. The claims in Diehr were held to be patent-eligible because they applied the recited abstract idea to control a specialized and particular apparatus, specifically a rubber mold. The present claims do not recite a particular apparatus analogous to the rubber mold in Diehr, and do not apply the recited abstract idea control any such apparatus. Instead, the computer elements in the present claims are merely general computing elements which implement various functions within the abstract idea itself.
The rejection of claims 1-22 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1-4, 6-8, 10, 12-14, 17-19, and 21 under 35 USC 102 and the rejection of claims 5, 9, 11, 15, 16, 20, and 22 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The prior objection to claims 1 and 12 is withdrawn based on the amendments filed 8/18/2022.
Claims 1, 3, 8, 10, 12, 14, and 19 are objected to because of the following informalities:  
Claim 1 recites “a repair needed associated with” in line 21 and “distributed over multiple computer device” in lines 33-34, each of which appears to contain typographical errors.
Claim 3 recites “wherein… the transceiver further configured to…” in line 3, which appears to contain a typographical error.
Claim 8 recites “the the” in lines 2 and 5, and “services, plumbing” in line 6 which Examiner believes was intended to recite “services, and plumbing…”.
Claim 10 recites “with third-party” in line 4 and “to fulfill unmet repair need” in lines 4-5, each of which appears to contain a typographical error.
Claim 12 recites “a repair needed associated with” in line 22 and “distributed over multiple computer device” in lines 34-35, each of which appears to contain typographical errors.
Claim 14 recites “determining and identifying an unmet need associated with the senior user include” in line 3, which Examiner believes was intended to recite “determining and identifying an unmet need associated with the senior user including…”.
Claim 19 recites “services, plumbing” in line 5 which Examiner believes was intended to recite “services, and plumbing…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a system while claims 12-22 are drawn to a method, each of which is within the four statutory categories (i.e. a system and a process). Claims 1-22 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
storing registration information about a senior user and a caregiver;
receiving a plurality of sensor data, wherein the plurality of sensor data includes observations of the senior user;
receiving a plurality of mobile device data associated with the senior user;
generating a model of behavior of the senior user based on the registration data, the plurality of sensor data, and the plurality of mobile device data;
receiving additional sensor data including observations of the senior user;
executing the model of behavior of the senior user with the additional sensor data to determine and identify an unmet repair need associated with the senior user, wherein the unmet repair need is related to a repair needed associated with the senior user;
determine a third-party service provider associated with the unmet repair need;
generate a contract between the senior user and the third-party service provider to address the unmet repair need associated with the senior user;
store the contract in association with the senior user; and
transmit one or more notifications about the contract to the third-party service provider.

 These steps amount to managing personal behavior or relationships or interactions between people and therefore fall within the scope of a method of organizing human activity. Fundamentally the process is that of managing interactions between a senior user, a caregiver, and a service provider by monitoring the behavior of the senior user, and contracting with the service provider for repair services based on determining a repair need of the senior user.

Independent claim 12 recites similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 12 additionally recite a) at least one processor, memory device, and transceiver recited as performing the subsequent data processing steps, b) a first client device associated with the senior user and recited as providing the plurality of mobile device data, c) a second client device associated with caregiver, d) a website and mobile application recited as providing access to the system, e) a smart home controller and plurality of smart home sensors recited as providing the sensor data, f) machine learning recited as used to generate the model of behavior, g) the contract being a “smart” contract stored in a first block of a blockchain structure, h) multiple computing devices recited as processing a hash for the blockchain, and i) a computing device associated with the third party service provider recited as receiving the notification.

Paragraphs 72-74 and 83 of the specification as originally filed describe the processor as part of a server and including one or more processing units, as well as a general communication interface and storage device. Each of these elements is disclosed only broadly as generic devices.

Paragraphs 59 and 63-65 describe client devices as computing devices having interfaces capable of displaying notifications and being capable of providing access to a website or application, where the devices may be smartphones, tablets, laptops, wearable electronics, and other forms of computing devices. The client devices and mobile devices are given their broadest reasonable interpretation as generic computing devices.

Paragraphs 64 and 106 describe a website as hosted on the computing system and accessible by client devices, and paragraph 105 describes a “mobile application” only in the context of its claimed functions. However, no further description is provided of these elements or their structure. The website and mobile application are therefore given their broadest reasonable interpretation as generic computing elements.

Paragraphs 105, 119, and 132 disclose a “smart home controller” as providing sensor data but do not provide further description of the controller’s structure. Paragraph 20 lists devices such as Amazon Alexa, Google Home, and Nest as types of smart home device sensors but does not specify them as smart home controllers. Paragraph 20 further lists types of sensors including vehicle sensors, mobile device accelerometers and GPS, and cameras. However, each of these is only disclosed broadly as a source of data corresponding to the specific sensor type, such as location data from a GPS sensor. Each of the smart home controller and smart home sensors is construed as a generic sensor or computing device of corresponding type.

Paragraphs 84, 122, and 123 describe the use of machine learning, and list a plurality of different machine learning techniques and algorithms such as logistic regression, Bayesian networks, cluster analysis, and others, any of which may be applied. Given that the machine learning is recited in the claims at a high level of generality and the generalized disclosure of machine learning, the use of machine learning to generate the model is construed as mere instructions to apply a computer algorithm to the function of generating the model.

Paragraph 42 describes a smart contract, stating that “[t]he smart contract may include at least one of details of the match (also called the "transaction" herein), any restrictions on the transaction, details of any insurance policies covering the parties of the transaction, and payment, such as payment card and/or checking account information,” and that the smart contract may be stored in a blockchain ledger. Paragraph 40 additionally describes the blockchain as a list of ordered blocks containing a timestamp and link to the previous block, and that a first block may contain a service contract. 
 
Paragraph 41 provides the only disclosure of using multiple computing devices to calculate a hash, stating broadly that the processing of the hash may be distributed over multiple computer devices. Given the lack of disclosure of any particular arrangement or interaction of the multiple computing devices and the broad recitation of processing a hash being “distributed over multiple computer devices,” the processing of a hash using multiple computing devices is given its broadest reasonable interpretation as generic computing devices used to process a hash.

Paragraphs 49, 51, and 52 describe a third-party server, i.e. a computing device associated with the third-party service provider, and paragraphs 65, and 72-74 describe servers as any of a number of computing devices having a processor including laptops and desktops. The computing device associated with the third-party service provider is therefore given its broadest reasonable interpretation as a generic computing device. 

Each of the above elements amounts to mere instructions to use computing elements as tools to implement respective functions of the abstract idea. For example, the processor is merely recited as a tool for implementing the various data processing steps, the client devices are merely recited as tools for providing the notifications to the users and supplying mobile device data, and the smart home controller and sensors are merely recited as tools for supplying smart home data. 
Furthermore, given the broad recitation of the contract merely as a “smart” contract and the disclosure of a smart contract as being contract information stored in a blockchain, as well as the broad recitation of the blockchain merely as a location where the smart contract is stored, each of these elements likewise only amounts to the use of computers to implement the contract creation and storage functions. 

The above elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 12 only recite the 
processor, memory device, and transceiver, the first client device and second client device, the website and mobile application, the smart home controller and plurality of smart home sensors, the machine learning, the “smart” contract stored in a first block of a blockchain structure, the multiple computing devices processing the hash, and the computing device associated with the third party service provider as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 13 recite the additional sensor data including at least one of mobile device sensor data, smart home device sensor data, smart vehicle sensor data, and wearable device sensor data. These limitations fall within the scope of the abstract idea as set out above.
Claims 2 and 13 additionally recite the at least one of the at least one processor and the transceiver as inputting the additional sensor data into one of a machine learning algorithm and a machine learning program trained to identify the unmet repair needs from the plurality of sensor data.
As noted above, paragraphs 72-74 and 83 describe the processor as part of a server and including one or more processing units, as well as a general communication interface and storage device, while paragraphs 84, 122, and 123 describe the use of machine learning, and list a plurality of different machine learning techniques and algorithms such as logistic regression, Bayesian networks, cluster analysis, and others, any of which may be applied. Each of these elements only amounts to mere instructions to implement functions within the abstract idea, such as supplying data to a machine learning algorithm. Examiner notes that the above-recited machine learning algorithm and machine learning program are not actually recited as performing any function within the claims. Reciting that data is inputted into an algorithm trained to perform a function does not positively recite actually performing that function using the algorithm.
The above elements are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 3 and 14 recite wherein determining and the identifying an unmet need associated with the senior user includes a need for at least one of transportation services, pharmaceutical services, grocery delivery services, scheduling an appointment, scheduling an appointment for home maintenance, and scheduling an appointment for vehicle maintenance. These limitations fall within the scope of the abstract idea as set out above. 
Claims 3 and 14 additionally recite the at least one of the at least one processor and the transceiver as performing the function of identifying the unmet need.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as identifying the unmet need only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 4 and 15 recite analyzing the additional sensor data in comparison to the model of behavior of the user to one of determine and identify an abnormal condition associated with the senior user, wherein the one of the determined and the identified abnormal condition associated with the senior user includes at least one of abnormal sleep, sleep pattern, or sleep routine of the senior user, a change in sleep, sleep pattern, or sleep routine of the senior user; abnormal eating, eating pattern, or eating routine of the senior user; a change in eating, eating pattern, or eating routine of the senior user; abnormal exercise, exercise pattern, or exercise routine of the senior user; a change in exercise, exercise pattern, or exercise routine of the senior user; abnormal bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; a change in bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; repetitive questions; abnormal socialization; a change in socialization; abnormal social media usage; a change in social media usage; abnormal responsiveness to social media, email, or text communications; a change in responsiveness to social media, email, or text communications; abnormal email or text usage; a change in email or text usage; abnormal telephone usage; and a change in telephone usage. These limitations fall within the scope of the abstract idea as set out above. 
Claims 4 and 15 additionally recite the at least one of the at least one processor and the transceiver as performing the function of analyzing the sensor data.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 5 and 16 recite wherein the additional sensor data further includes vehicle telematics data including braking, cornering, speed, location, and acceleration data, and the one of the determined and the identified abnormal condition associated with the senior user is at least one of abnormal driving patterns, a change in driving patterns, and risky driving patterns of the senior user. These limitations fall within the scope of the abstract idea as set out above. 
Claims 5 and 16 additionally recite a smart vehicle and a mobile device as providing the vehicle telematics data.
Paragraphs 20 and 47 list “smart vehicle sensors” as possible types of sensors, and paragraphs 36, 114, and others list smart vehicle sensor data as among the collected data types. However, the disclosure does not further describe the structure or type of these “smart vehicle sensors,” which are accordingly given their broadest reasonable interpretation as generic sensor devices. Paragraph 114 also states that the telematics data may be collected from a mobile device, but does not further describe the structure of that mobile device.
The use of “smart vehicle” sensors and a mobile device only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, such as collection and provision of data, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 6 and 17 recite wherein the additional sensor data further includes vehicle maintenance data, and determining and identifying an unmet maintenance need associated with the senior user as a need for vehicle maintenance. These limitations fall within the scope of the abstract idea as set out above. 
Claims 6 and 17 additionally recite the at least one of the at least one processor and the transceiver as performing the function of identifying the unmet need.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as identifying the unmet need only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 7 and 18 recite wherein the additional sensor data further includes home maintenance data, and determining and identifying an unmet maintenance need associated with the senior user as a need for home maintenance. These limitations fall within the scope of the abstract idea as set out above. 
Claims 7 and 18 additionally recite the at least one of the at least one processor and the transceiver as performing the function of identifying the unmet need.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as identifying the unmet need only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 8 and 19 recite the unmet repair need including at least one of repair services, electrician services, and plumbing services. These limitations fall within the scope of the abstract idea as set out above. 

Claims 9 and 20 additionally recite storing the contract, identifying a transaction associated with the unmet repair need, and storing the identified transaction. These limitations fall within the scope of the abstract idea as set out above.
Claims 9 and 20 recite the additional limitations of the contract being a “smart” contract stored in a first block of the blockchain structure as well as adding the identified transaction to a second block of the blockchain associated with the senior user.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as identifying the transaction or service provider only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
Paragraph 42 describes a smart contract, stating that “[t]he smart contract may include at least one of details of the match (also called the "transaction" herein), any restrictions on the transaction, details of any insurance policies covering the parties of the transaction, and payment, such as payment card and/or checking account information,” and that the smart contract may be stored in a blockchain ledger. Paragraph 40 additionally describes the blockchain as a list of ordered blocks containing a timestamp and link to the previous block, and that a first block may contain a service contract. 
Each of the above elements amounts to mere instructions to use computing elements as tools to implement respective functions of the abstract idea. The processor and transceiver are merely recited as a tool for implementing the data processing steps. Furthermore, given the broad recitation of the contract merely as a “smart” contract and the disclosure of a smart contract as being contract information stored in a blockchain, as well as the broad recitation of the blockchain merely as a location where the smart contract and other transactions are stored, each of these elements likewise only amounts to the use of computers to implement the storage of the contract and transaction.

Claims 10 and 21 recite scheduling an appointment with a third-party service provider to fulfill the unmet need. These limitations fall within the scope of the abstract idea as set out above. 
Claims 10 and 21 additionally recite the at least one of the at least one processor and the transceiver as performing the function of scheduling the appointment with the service provider.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as scheduling an appointment with a service provider only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 11 and 22 recite analyzing the additional sensor data in comparison to the model of behavior of the user to one of determining and identifying an abnormal condition associated with the senior user, wherein the one of the determined and the identified abnormal condition associated with the senior user identified is an abnormal gait of the senior user, a change in gait of the senior user, an abnormal appearance of the senior user, and a change in appearance of the senior user. These limitations fall within the scope of the abstract idea as set out above. 
Claims 11 and 22 additionally recite the at least one of the at least one processor and the transceiver as performing the function of analyzing the additional sensor data and identifying the abnormal condition.
As noted above, paragraphs 72-74 and 83 of the specification describe the processor as part of a server and including one or more processing units, as well as a general communication interface, i.e. a transceiver. However, each of these elements is disclosed only broadly as generic devices. The use of a processor and transceiver to perform data analysis functions such as analyzing sensor data and identifying the abnormal condition only amounts to mere instructions to implement the functions of the abstract idea using computing elements as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone, the above additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 1-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 1 and 12, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of executing the model of behavior of the senior user with the additional sensor data to determine and identify an unmet repair need associated with the senior user. 
While paragraph 85 of the specification states that an unmet need may include a need for “various repair work” there is no disclosure of how the system or method actually identifies an unmet repair need. Paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines unmet repair needs. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
Examiner notes that the disclosure does not actually provide any description of how an unmet repair need is identified regardless of whether machine learning is employed.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2-11 and 13-22 inherit the deficiencies of claims 1 and 12 through dependency and are likewise rejected.


With regard to claims 2 and 13, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of identifying unmet repair needs from the plurality of sensor data, the additional sensor data including at least one of mobile device sensor data, smart home device sensor data, smart vehicle sensor data, and wearable device sensor data. 
As noted above, while paragraph 85 of the specification states that an unmet need may include a need for “various repair work” there is no disclosure of how the system or method actually identifies an unmet repair need. Paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines unmet repair needs. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
In addition, there is no description of how the specific sensor data types recited in claims 2 and 13 would be used to identify unmet repair needs. For example, no disclosure is provided of how to use wearable device sensor data to identify an unmet repair need.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claims 3 and 14, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of identifying an unmet need for grocery delivery services. 
As noted above, paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines an unmet need for grocery delivery services. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
The only disclosure of groceries or grocery delivery services at all is in paragraphs 85 and 108, which merely list groceries and grocery delivery services as examples of needs.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claims 6 and 17, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of using sensor data to identify an unmet need for vehicle maintenance.
As noted above, paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines an unmet need for grocery delivery services. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
The only specific description of vehicle maintenance is in paragraph 115, which states that “the vehicle telematics data or vehicle data may also include vehicle maintenance data, and the need identified may include a need for vehicle maintenance.” However, no description is provided of what constitutes sensor data in the form of “vehicle maintenance data,” or how such sensor data is used to determine a need for vehicle maintenance. Examiner notes that merely labeling a data type as “vehicle maintenance data” does not provide support if such data is not identified and/or no description is provided of how the data is used.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claims 7 and 18, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of using sensor data to identify an unmet need for home maintenance.
As noted above, paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines an unmet need for grocery delivery services. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
The only specific description of vehicle maintenance is in paragraph 116, which states that “home sensor data and/or home telematics data may include electricity, energy, fuel, gas, or water usage of the home,” and that “the home sensor data and/or home telematics data may also include home maintenance data, and the need identified may include a need for home maintenance.” However, no description is provided of how “electricity, energy, fuel, gas, or water usage” data is used to determine an unmet need for home maintenance. If home maintenance data is construed as separate from these data types then there is no disclosure of what constitutes “home maintenance data” as a form of sensor or telematics data, or how such data is used to determine an unmet need for home maintenance. Examiner notes that merely labeling a data type as “home maintenance data” does not provide support if such data is not identified and/or no description is provided of how the data is used.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.


With regard to claims 8 and 19, the newly added recitation of the unmet repair need including at least one of electrician services and plumbing services appears to constitute new matter. Paragraphs 108 and 116 provide the only description of electrician or plumbing services, but each describes them in a list where “repair services” is a separate element. Paragraph 116 states that the need may include home maintenance and that the system may identify an electrician or plumber “to perform the maintenance.” 

With further regard to claims 8 and 19, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of identifying an unmet repair need including at least one of repair services, electrician services, and plumbing services. 
As noted above, while paragraph 85 of the specification states that an unmet need may include a need for “various repair work” there is no disclosure of how the system or method actually identifies an unmet repair need. Paragraphs 121-128 provide a broad description of different types of machine learning and state that inputs may be provided to a machine learning module in order to provide outputs, but no description is provided of how the system specifically determines an unmet need for grocery delivery services. Merely listing possible types of input data is not sufficient to provide written description support for the use of machine learning to provide specific outputs. 
Paragraphs 108 and 116 provide the only description of electrician or plumbing services, but each merely lists them as part of possible services. Paragraph 116 states that the need may include home maintenance and that the system may identify an electrician or plumber “to perform the maintenance.” Neither paragraph provides any disclosure of how the system would identify a need for electrician services or plumbing services.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The prior rejection of claims 1-22 under 35 USC 112(b) is withdrawn based on the amendment filed 8/18/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the unmet repair needs" in line 5.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only recites a single repair need and there is no prior recitation of multiple repair needs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-4, 6-10, 12-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al (US Patent Application Publication 2018/0342329) in view of Cohn et al (US Patent Application Publication 2018/0007131) and Anish Dev Bitcoin mining acceleration and performance quantification (hereinafter Anish Dev).

With respect to claim 1, Rufo discloses the claimed multi-sided caregiver platform (MSCP) computer system for matching consumers to providers, the MSCP computer system including at least one processor in communication with at least one memory device and a transceiver (Figure 4 elements 103, 108, and 109, [106], [114], and Claim 1 describe a platform having a computing system having a processor, memory, and wireless transceivers), and further in communication with a first client device and a second client device (Figure 5 elements 103, 111, 131, 178, and 179, [112], and [114] describe computing devices associated with a senior user and a caregiver), at least one of the at least one processor and the transceiver are programmed to:
store registration information about a senior user and a caregiver ([26], [102], and [418] describe storing information about a senior user and caregiver; [144], [183], and [184] describe the system having user medication schedules and guidelines; [399] describes the system storing medical records; [174] and [179] describe the system storing schedule data; [175] describes the system storing names and contact information for caregivers. Examiner notes that paragraph 46 of the specification lists personal information, health information, and other information relating to a user as types of user registration data, and paragraph 50 lists scheduling/calendar data and task data as types of caregiver registration data), wherein the senior user is associated with the first client device (Figure 2 elements 121, 131, 132, [106], [107], [112], and [167] describe computing devices associated with the senior), and wherein the caregiver is associated with the second client device (Figure 5 element 178, and [149] describe a caregiver’s smartphone), wherein the senior user and the caregiver access the MSCP computer system via at least one of a dedicated website or a mobile application (Figure 4 element 101 shows a caregiver portal; [208] describes a mobile phone application for interfacing with the system running on the resident’s smart phone 111 or the caregiver’s smart phone);

receive, from a smart home controller, a plurality of sensor data from a plurality of smart home sensors, wherein the plurality of sensor data includes observations of the senior user (Figure 3, [107]-[109], [120], and [160] describe the system collecting data from a variety of different smart sensors such as movement, behavior, and schedule; [139]-[143] and [146] describe various integrations for appliances and vehicles);

receive, from the first client device, a plurality of mobile device data associated with the senior user ([107], [127], [162], [163], and [209] describe receiving multiple types of data from wearable devices and other forms of mobile devices);

generate, via machine learning, a model of behavior of the senior user based on the registration data, the plurality of sensor data, and the plurality of mobile device data ([160], [238], and [280]-[283] describe the system using artificial intelligence to model patterns of the user based on the received types of information);

receive, from the smart home controller, additional sensor data including observations of the senior user ([107]-[109], [120], and [160] describe continuously monitoring and receiving the smart home data; [139]-[143] and [146] describe receiving data from appliances and vehicles);

execute the model of behavior of the senior user with the additional sensor data to determine and identify an unmet need associated with the senior user ([139]-[143] and [146] describe tracking the data from appliances and vehicles to determine when maintenance is needed, food is low, or other needs; [144] describes using the scheduling information to generate medication reminders; [394] describes scheduling a medical appointment);

determine a third-party service provider associated with the unmet need ([140] and [146] describe ordering required maintenance services, i.e. a transaction; [142], [292], and [307] describe placing an order with a store or website for food delivery, i.e. a transaction and a service provider to address the need for food; [206] and [322] describe the system identifying a doctor or pharmacy to refill a medication and requesting a refill, i.e. a transaction and service provider);

transmit one or more notifications to a computer device associated with the third-party service provider ([139]-[143] and [146] describe outputting the messages to service providers such as for maintenance and groceries);

but does not expressly disclose:
the unmet need being an unmet repair need, wherein the unmet repair need is related to a repair needed associated with the senior user;
generating a smart contract between the senior user and the third-party service provider to address the unmet repair need associated with the senior user;
storing the smart contract in a first block of a blockchain structure associated with the senior user, wherein processing for a hash for the blockchain is distributed over multiple computer device; and
the transmitted notification being about the smart contract.

However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need associated with a user ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed), generate a smart contract between the user and a third-party service provider to address the unmet repair need associated with the user ([41], [42], [49], [51], [60], and [61] describe creating a smart contract with a service provider to supply the repair service), store the smart contract in a first block of a blockchain structure associated with the user ([18], [32], and [33] describe the contracts stored in blockchain wallets), and transmit a notification to the third-party service provider about the smart contract ([42] and [61] describe sending the contract to the service provider).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the system of Rufo to determine an unmet repair need associated with a user, generate a smart contract between the user and a third-party service provider to address the unmet repair need associated with the user, store the smart contract in a first block of a blockchain structure associated with the user, and transmit a notification to the third-party service provider about the smart contract as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses determining unmet needs associated with user devices as well as arranging for those needs to be met by third-part providers, and doing so for an unmet repair need by generating a smart contract with the third-party provider, storing the smart contract in the first block of a blockchain, and notifying the third-party provider as taught by Cohn would perform those same functions in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Anish Dev further teaches that it was old and well known in the art of blockchain transactions before the effective filing date of the claimed invention to distribute the processing for a hash for a blockchain over multiple computer devices (Abstract, Figure 1, §I ¶1-2, and §III describe arrays of multiple CPU and GPU devices processing hash functions for creation of new blocks in a blockchain).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo and Cohn to distribute the processing for a hash for a blockchain over multiple computer devices as taught by Anish Dev since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo and Cohn already teaches adding new blocks to a blockchain via mining (see e.g. Cohn [23]), and doing so by distributing the hashing process over multiple computing devices as taught by Anish Dev would perform that same function in the combination of Rufo and Cohn, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses wherein the at least one of the at least one processor and the transceiver further configured to:
input the additional sensor data into one of a machine learning algorithm and a machine learning program trained to identify the unmet needs from the plurality of sensor data, the additional sensor data including at least one of mobile device sensor data, smart home device sensor data, smart vehicle sensor data, and wearable device sensor data ([107]-[109], [120], and [160] describe continuously monitoring and receiving the smart home data; [160], [238], and [280]-[283] describe the system using artificial intelligence to model patterns of the user based on the received types of information; [139]-[143] and [146] describe receiving data from appliances and vehicles);

but does not expressly disclose:
the unmet needs being unmet repair needs.

However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need associated with a user ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an unmet repair need associated with a user as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches determining unmet needs associated with users, and doing so for an unmet repair need as taught by Cohn would perform those same functions in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 3, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses:
wherein the at least one of the at least one processor and the transceiver further configured to determine and identify an unmet need associated with the senior user includes a need for at least one of transportation services, pharmaceutical services, grocery delivery services, scheduling an appointment, scheduling an appointment for home maintenance, and scheduling an appointment for vehicle maintenance ([139]-[143], [146], and [280] describe determining that appliances require repair and maintenance, a heater or air conditioner requires maintenance, that the user requires delivery of groceries, and scheduling an appointment for automobile service; [205], [206], [290], and [322] describe determining whether the user requires a medication refill, i.e. pharmaceutical services; [394] describes scheduling a medical appointment).

With respect to claim 4, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses: 
wherein the at least one of the at least one processor and the transceiver further configured to analyze the additional sensor data in comparison to the model of behavior of the user to one of determine and identify an abnormal condition associated with the senior user ([120], [160], [209], and [260] describe using machine learning to generate the model of user behavior patterns and applying the model with later-collected data), wherein the one of the determined and the identified abnormal condition associated with the senior user includes at least one of abnormal sleep, sleep pattern, or sleep routine of the senior user, a change in sleep, sleep pattern, or sleep routine of the senior user ([160], [209], and [260] describe determining changes in sleep patterns and routines); abnormal eating, eating pattern, or eating routine of the senior user ([160], [300], and [314] describe determining missed meals or deviations from eating routine); a change in eating, eating pattern, or eating routine of the senior user ([160], [300], and [314] describe determining missed meals or deviations from eating routine); abnormal exercise, exercise pattern, or exercise routine of the senior user ([107], [160], and [260] describe monitoring changes in exercise or movement of the user); a change in exercise, exercise pattern, or exercise routine of the senior user ([107], [160], and [260] describe monitoring changes in exercise or movement of the user); abnormal bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; a change in bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; repetitive questions; abnormal socialization; a change in socialization; abnormal social media usage; a change in social media usage; abnormal responsiveness to social media, email, or text communications;  a change in responsiveness to social media, email, or text communications; abnormal email or text usage;  a change in email or text usage; abnormal telephone usage; and a change in telephone usage.

With respect to claim 6, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses:
wherein the additional sensor data further includes vehicle maintenance data, and wherein at least one of the at least one processor and the transceiver are further configured to determine and identify an unmet maintenance need associated with the senior user as a need for vehicle maintenance ([122], [146], and [280] describe an automobile interface which collects vehicle service and maintenance data and determines whether the vehicle requires maintenance).

With respect to claim 7, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses:
wherein the additional sensor data further includes home maintenance data, and wherein at least one of the at least one processor and the transceiver are further configured to determine and identify an unmet maintenance need associated with the senior user as a need for home maintenance ([139], [140], and [215] describe collecting home maintenance and service information and determining whether objects in the home require maintenance).

With respect to claim 8, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo does not expressly disclose wherein the unmet repair need includes at least one of repair services, electrician services, plumbing services.
However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need including repair services ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed; [41], [42], [49], [51], [60], and [61] describe creating a smart contract with a service provider to supply the repair service).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an unmet repair need including repair services as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches determining unmet needs associated with users, and doing so for an unmet need for repair services as taught by Cohn would perform that same function in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo does not expressly disclose wherein the smart contract is stored in a first block in the blockchain structure, and wherein the at least one of the at least one processor and the transceiver are further configured to: identify a transaction associated with the unmet repair need; and add the identified transaction to a second block of the blockchain associated with the senior user.
However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to store a smart contract in a first block in a blockchain structure ([18], [32], [33], and [42] describe the contracts stored in blockchain wallets) and to identify a transaction associated with an unmet repair need and add the identified transaction to a second block of the blockchain ([18], [58], and [63] describe adding a payment transaction to the blockchain following the contract).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to store a smart contract in a first block in a blockchain structure and to identify a transaction associated with an unmet repair need and add the identified transaction to a second block of the blockchain as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches storing smart contracts on a blockchain, and storing the smart contract in a first block and an identified associated transaction in a second block as taught by Cohn would perform those same functions in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 10, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses wherein the at least one of the at least one processor and the transceiver are further configured to:
schedule an appointment with third-party service provider to fulfill unmet need ([140] and [146] describe scheduling the maintenance services);

but does not expressly disclose:
the unmet need being an unmet repair need.

However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need associated with a user ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an unmet repair need associated with a user as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches determining unmet needs associated with users, and doing so for an unmet repair need as taught by Cohn would perform those same functions in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 12, Rufo discloses the claimed computer-implemented method for matching consumers to providers, the method implemented using a multi-sided caregiver platform (MSCP) computer system including at least one processor and an associated transceiver in communication with at least one memory device (Figure 4 elements 103, 108, and 109, [106], [114], and Claim 1 describe a platform having a computing system having a processor, memory, and wireless transceivers), and further in communication with a first client device and a second client device (Figure 5 elements 103, 111, 131, 178, and 179, [112], and [114] describe computing devices associated with a senior user and a caregiver), the method, via at least one of the at least one processor and the associated transceiver, comprising:
store registration information about a senior user and a caregiver ([26], [102], and [418] describe storing information about a senior user and caregiver; [144], [183], and [184] describe the system having user medication schedules and guidelines; [399] describes the system storing medical records; [174] and [179] describe the system storing schedule data; [175] describes the system storing names and contact information for caregivers. Examiner notes that paragraph 46 of the specification lists personal information, health information, and other information relating to a user as types of user registration data, and paragraph 50 lists scheduling/calendar data and task data as types of caregiver registration data), wherein the senior user is associated with the first client device (Figure 2 elements 121, 131, 132, [106], [107], [112], and [167] describe computing devices associated with the senior), and wherein the caregiver is associated with the second client device (Figure 5 element 178, and [149] describe a caregiver’s smartphone), wherein the senior user and the caregiver access the MSCP computer system via at least one of a dedicated website or a mobile application (Figure 4 element 101 shows a caregiver portal; [208] describes a mobile phone application for interfacing with the system running on the resident’s smart phone 111 or the caregiver’s smart phone);

receiving, from a smart home controller, a plurality of sensor data from a plurality of smart home sensors, wherein the plurality of sensor data includes observations of the senior user (Figure 3, [107]-[109], [120], and [160] describe the system collecting data from a variety of different smart sensors such as movement, behavior, and schedule; [139]-[143] and [146] describe various integrations for appliances and vehicles);

receiving, from the first client device, a plurality of mobile device data associated with the senior user ([107], [127], [162], [163], and [209] describe receiving multiple types of data from wearable devices and other forms of mobile devices);

generating, via machine learning, a model of behavior of the senior user based on the registration data, the plurality of sensor data, and the plurality of mobile device data ([160], [238], and [280]-[283] describe the system using artificial intelligence to model patterns of the user based on the received types of information);

receiving, from the smart home controller, additional sensor data including observations of the senior user ([107]-[109], [120], and [160] describe continuously monitoring and receiving the smart home data; [139]-[143] and [146] describe receiving data from appliances and vehicles);

execute the model of behavior of the senior user with the additional sensor data to determine and identify an unmet need associated with the senior user ([139]-[143] and [146] describe tracking the data from appliances and vehicles to determine when maintenance is needed, food is low, or other needs; [144] describes using the scheduling information to generate medication reminders; [394] describes scheduling a medical appointment);


determining a third-party service provider associated with the unmet need ([140] and [146] describe ordering required maintenance services, i.e. a transaction; [142], [292], and [307] describe placing an order with a store or website for food delivery, i.e. a transaction and a service provider to address the need for food; [206] and [322] describe the system identifying a doctor or pharmacy to refill a medication and requesting a refill, i.e. a transaction and service provider);

transmitting one or more notifications to a computer device associated with the third-party service provider ([139]-[143] and [146] describe outputting the messages to service providers such as for maintenance and groceries);

but does not expressly disclose:
the unmet need being an unmet repair need, wherein the unmet repair need is related to a repair needed associated with the senior user;
generating a smart contract between the senior user and the third-party service provider to address the unmet repair need associated with the senior user;
storing the smart contract in a first block of a blockchain structure associated with the senior user, wherein processing for a hash for the blockchain is distributed over multiple computer device; and
the transmitted notification being about the smart contract.

However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need associated with a user ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed), generate a smart contract between the user and a third-party service provider to address the unmet repair need associated with the user ([41], [42], [49], [51], [60], and [61] describe creating a smart contract with a service provider to supply the repair service), store the smart contract in a first block of a blockchain structure associated with the user ([18], [32], and [33] describe the contracts stored in blockchain wallets), and transmit a notification to the third-party service provider about the smart contract ([42] and [61] describe sending the contract to the service provider).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the system of Rufo to determine an unmet repair need associated with a user, generate a smart contract between the user and a third-party service provider to address the unmet repair need associated with the user, store the smart contract in a first block of a blockchain structure associated with the user, and transmit a notification to the third-party service provider about the smart contract as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses determining unmet needs associated with user devices as well as arranging for those needs to be met by third-part providers, and doing so for an unmet repair need by generating a smart contract with the third-party provider, storing the smart contract in the first block of a blockchain, and notifying the third-party provider as taught by Cohn would perform those same functions in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Anish Dev further teaches that it was old and well known in the art of blockchain transactions before the effective filing date of the claimed invention to distribute the processing for a hash for a blockchain over multiple computer devices (Abstract, Figure 1, §I ¶1-2, and §III describe arrays of multiple CPU and GPU devices processing hash functions for creation of new blocks in a blockchain).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo and Cohn to distribute the processing for a hash for a blockchain over multiple computer devices as taught by Anish Dev since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo and Cohn already teaches adding new blocks to a blockchain via mining (see e.g. Cohn [23]), and doing so by distributing the hashing process over multiple computing devices as taught by Anish Dev would perform that same function in the combination of Rufo and Cohn, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 13 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 14 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 17 recites limitations similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

With respect to claim 18, Rufo/Cohn/Anish Dev teaches the computer-implemented method of claim 12. Rufo further discloses:
wherein the additional sensor data further includes home maintenance data, and wherein the method further comprises determining and identifying an unmet maintenance need associated with the senior user identified as a need for home maintenance ([139], [140], and [215] describe collecting home maintenance and service information and determining whether objects in the home require maintenance). 

Claim 19 recites limitations similar to those in claim 8, and is rejected on the same grounds set out above with respect to claim 8.

Claim 20 recites limitations similar to those in claim 9, and is rejected on the same grounds set out above with respect to claim 9.

With respect to claim 21, Rufo/Cohn/Anish Dev teaches the method of claim 12. Rufo further discloses wherein the method further comprises:
scheduling an appointment with the third-party service provider to fulfill the unmet need ([140] and [146] describe scheduling the maintenance services; [142], [292], and [307] describe placing an order with a store or website for food delivery; [397] describes the system setting up a follow-up appointment for the user);

but does not expressly disclose:
the unmet need being an unmet repair need.

However, Cohn teaches that it was old and well known in the art of home monitoring before the effective filing date of the claimed invention to determine an unmet repair need associated with a user ([16], [40], [47], [48], and [50] describe a home device associated with a user processing sensor data to determine that a repair is needed).
Therefore it would have been obvious to one of ordinary skill in the art of home monitoring before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an unmet repair need associated with a user as taught by Cohn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches determining unmet needs associated with users, and doing so for an unmet repair need as taught by Cohn would perform those same functions in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al (US Patent Application Publication 2018/0342329) in view of Cohn et al (US Patent Application Publication 2018/0007131) and Anish Dev Bitcoin mining acceleration and performance quantification (hereinafter Anish Dev) as applied to claim 4 above, and further in view of Tran et al (US Patent Application Publication 2020/0020165).

With respect to claim 5, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 4. Rufo further discloses:
wherein the additional sensor data further includes vehicle telematics data including location collected from at least one of a smart vehicle and a mobile device ([146] describes the system collecting vehicle telematics data including location of the vehicle), 

but does not expressly disclose:
the vehicle telematics data including braking, cornering, speed, and acceleration data;
the one of the determined and the identified abnormal condition associated with the senior user is at least one of abnormal driving patterns, a change in driving patterns, and risky driving patterns of the senior user.

However, Tran teaches that it was old and well known in the art of remote monitoring before the effective filing date of the claimed invention to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data ([369], [370], [372], and [374] describe a remote vehicle monitoring system that uses hard acceleration, hard turns, hard braking and speed to monitor a driver for aggressive behavior).
Therefore it would have been obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data as taught by Tran to alert users to unsafe driving behaviors and provide safety reminders (Tran [369], [370], [372], and [374]).
It would have been further obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data as taught by Tran since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches receiving data from vehicle telemetrics sensors, and using telemetrics data including braking, cornering, speed, and acceleration to determine abnormal or risky driving patterns as taught by Tran would perform that same function in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al (US Patent Application Publication 2018/0342329) in view of Cohn et al (US Patent Application Publication 2018/0007131) and Anish Dev Bitcoin mining acceleration and performance quantification (hereinafter Anish Dev) as applied to claims 1 and 12 above, and further in view of Stone et al (US Patent Application Publication 20140148733).
 
With respect to claim 11, Rufo/Cohn/Anish Dev teaches the multi-sided caregiver platform (MSCP) computer system of claim 1. Rufo further discloses: 
wherein the at least one of the at least one processor and the transceiver further configured to analyze the additional sensor data in comparison to the model of behavior of the user to one of determine and identify an abnormal condition associated with the senior user ([120], [160], [209], and [260] describe using machine learning to generate the model of user behavior patterns and applying the model with later-collected data), 

but does not expressly disclose:
the one of the determined and the identified abnormal condition associated with the senior user identified is an abnormal gait of the senior user, a change in gait of the senior user, an abnormal appearance of the senior user, and a change in appearance of the senior user.

However, Stone teaches that it was old and well known in the art of elder care before the effective filing date of the claimed invention to determine an abnormal condition associated with a senior including an abnormal gait of the senior and/or a change in gait of the senior ([19], [23], [33], [47], [54], and [55] describe recording data on the gait of a senior and determining whether the gait is abnormal or now indicates a risk).
Therefore it would have been obvious to one of ordinary skill in the art of elder care before the effective filing date of the claimed invention to modify the system of Rufo to determine an abnormal condition associated with a senior including an abnormal gait of the senior and/or a change in gait of the senior as taught by Stone to detect unusual gait patterns indicating a risk of fall in the senior (Stone [19] and [21]).
It would have been further obvious to one of ordinary skill in the art of elder care before the effective filing date of the claimed invention to modify the system of Rufo to determine an abnormal condition associated with a senior including an abnormal gait of the senior and/or a change in gait of the senior as taught by Stone since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses collecting gait data on an elderly user as part of pattern monitoring (see Rufo [160]) and using that data to determine an abnormal gait of the and/or a change in gait as taught by Stone would perform that same function in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 22 recites limitations similar to those in claim 11, and is rejected on the same grounds set out above with respect to claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al (US Patent Application Publication 2018/0342329) in view of Cohn et al (US Patent Application Publication 2018/0007131) and Anish Dev Bitcoin mining acceleration and performance quantification (hereinafter Anish Dev) as applied to claim 12 above, and further in view of Gray et al (US Patent Application Publication 2020/0143655), Simon et al (US Patent Application Publication 2005/0142524), and Madan et al (US Patent Application Publication 2014/0052474).

With respect to claim 15, Rufo/Cohn/Anish Dev teaches the computer-implemented method of claim 12. Rufo further discloses:
wherein the at least one of the at least one processor and the transceiver further configured to analyze the additional sensor data in comparison to the model of behavior of the user to one of determine and identify an abnormal condition associated with the senior user ([120], [160], [209], and [260] describe using machine learning to generate the model of user behavior patterns and applying the model with later-collected data), wherein the one of the determined and the identified abnormal condition associated with the senior user includes
abnormal sleep, sleep pattern, or sleep routine of the senior user ([160], [209], and [260] describe determining changes in sleep patterns and routines); 
a change in sleep, sleep pattern, or sleep routine of the senior user ([160], [209], and [260] describe determining changes in sleep patterns and routines); 
abnormal eating, eating pattern, or eating routine of the senior user ([160], [300], and [314] describe determining missed meals or deviations from eating routine); 
a change in eating, eating pattern, or eating routine of the senior user ([160], [300], and [314] describe determining missed meals or deviations from eating routine); 
abnormal exercise, exercise pattern, or exercise routine of the senior user ([107], [160], and [260] describe monitoring changes in exercise or movement of the user); and
a change in exercise, exercise pattern, or exercise routine of the senior user ([107], [160], and [260] describe monitoring changes in exercise or movement of the user); 

but does not expressly disclose:
the identified abnormal condition including abnormal bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; a change in bathing, showering, bathing or showering routine, or bathing or showering pattern of the senior user; repetitive questions; abnormal socialization; a change in socialization;  abnormal social media usage; a change in social media usage; abnormal responsiveness to social media, email, or text communications; a change in responsiveness to social media, email, or text communications; abnormal email or text usage; a change in email or text usage; abnormal telephone usage; and a change in telephone usage. 

However, Gray teaches that it was old and well known in the art of elder care before the effective filing date of the claimed invention to monitor a senior and determine abnormal bathing or bathing routine of the senior and a change in bathing or bathing routine of the senior ([23], [24], [27], [36], and [39] describe monitoring a user’s activities, including bathing, and determining whether the activity changes or exceeds a threshold, i.e. abnormal; [30] states that the user may be an older adult).
Therefore it would have been obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the system of Rufo to monitor a senior and determine abnormal bathing or bathing routine of the senior and a change in bathing or bathing routine of the senior as taught by Gray since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses monitoring activities of a senior and determining different types of abnormal conditions, and including abnormal bathing or bathing or a change in bathing or a bathing routine of the senior as taught by Gray would perform that same function in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Simon further teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to monitor a user and determine the presence of repetitive questions ([42] and [50] describe collecting information on a subject including whether the subject asks repetitive questions).
Therefore it would have been obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the system of Rufo to monitor a user and determine the presence of repetitive questions as taught by Simon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses monitoring activities of a senior and determining different types of abnormal conditions, and including repetitive questions as one of those conditions as taught by Simon would perform that same function in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Madan lastly teaches that it was old and well known in the art of health monitoring before the effective filing date of the claimed invention to monitor a user and determine abnormal conditions including abnormal socialization ([43], [74]-[76], and [84] describe collecting data on how the patient interacts with other people; [78]-[80] describes extracting temporal and baseline patterns from the data. Examiner notes that the broadest reasonable interpretation of “abnormal” includes deviations from typical), a change in socialization ([43], [74]-[76], and [84] describe collecting data on how the patient interacts with other people; [78]-[80] describes extracting temporal and baseline patterns from the data), abnormal social media usage ([43], [44], [48], and [51] describe tracking social media communications; [78]-[80] describes extracting temporal and baseline patterns from the data. Examiner notes that the broadest reasonable interpretation of “abnormal” includes deviations from typical), a change in social media usage ([43], [44], [48], and [51] describe tracking social media communications; [78]-[80] describes extracting temporal and baseline patterns from the data), abnormal responsiveness to social media, email, or text communications ([43], [44], and [74] describe tracking the number of missed or ignored calls and texts; [78]-[80] describes extracting temporal and baseline patterns from the data. Examiner notes that the broadest reasonable interpretation of “abnormal” includes deviations from typical), a change in responsiveness to social media, email, or text communications ([43], [44], and [74] describe tracking the number of missed or ignored calls and texts; [78]-[80] describes extracting temporal and baseline patterns from the data), abnormal email or text usage ([24], [37], [43], [44], [48], and [84] describe collecting data on the user’s text messages and emails and monitoring changes in the frequency and usage of text and emails; [78]-[80] describes extracting temporal and baseline patterns from the data. Examiner notes that the broadest reasonable interpretation of “abnormal” includes deviations from typical), a change in email or text usage ([24], [37], [43], [44], [48], and [84] describe collecting data on the user’s text messages and emails and monitoring changes in the frequency and usage of text and emails; [78]-[80] describes extracting temporal and baseline patterns from the data),  abnormal telephone usage ([26], [37], [43], [44], [48], and [84] describe collecting data on the user’s phone calls and monitoring deviations in the frequency and duration of calls; [78]-[80] describes extracting temporal and baseline patterns from the data. Examiner notes that the broadest reasonable interpretation of “abnormal” includes deviations from typical), and a change in telephone usage ([26], [37], [43], [44], [48], and [84] describe collecting data on the user’s phone calls and monitoring changes in the frequency and duration of calls; [78]-[80] describes extracting temporal and baseline patterns from the data).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Rufo to identify abnormal condition including abnormal bathing, showering, bathing or showering routine, or bathing or showering pattern, a change in bathing, showering, bathing or showering routine, or bathing or showering pattern, repetitive questions, abnormal socialization, a change in socialization,  abnormal social media usage, a change in social media usage, abnormal responsiveness to social media, email, or text communications, a change in responsiveness to social media, email, or text communications, abnormal email or text usage, a change in email or text usage, abnormal telephone usage, and a change in telephone usage as taught by Madan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rufo already discloses monitoring activities of a senior and determining different types of abnormal conditions, and including the above types of abnormal conditions as taught by Madan would perform that same function in Rufo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al (US Patent Application Publication 2018/0342329) in view of Cohn et al (US Patent Application Publication 2018/0007131) and Anish Dev Bitcoin mining acceleration and performance quantification (hereinafter Anish Dev), Gray et al (US Patent Application Publication 2020/0143655), Simon et al (US Patent Application Publication 2005/0142524), and Madan et al (US Patent Application Publication 2014/0052474) as applied to claim 15 above, and further in view of Tran et al (US Patent Application Publication 2020/0020165).

With respect to claim 16, Rufo/Cohn/Anish Dev/Gray/Simon/Madan teaches the computer-implemented method of claim 15. Rufo further discloses:
wherein the additional sensor data further includes vehicle telematics data including location data collected from at least one of a smart vehicle and a mobile device ([146] describes the system collecting vehicle telematics data including location of the vehicle), 

but does not expressly disclose:
the vehicle telematics data including braking, cornering, speed, and acceleration data;
the one of the determined and the identified abnormal condition associated with the senior user is at least one of abnormal driving patterns, a change in driving patterns, and risky driving patterns of the senior user.

However, Tran teaches that it was old and well known in the art of remote monitoring before the effective filing date of the claimed invention to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data ([369], [370], [372], and [374] describe a remote vehicle monitoring system that uses hard acceleration, hard turns, hard braking and speed to monitor a driver for aggressive behavior).
Therefore it would have been obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data as taught by Tran to alert users to unsafe driving behaviors and provide safety reminders (Tran [369], [370], [372], and [374]).
It would have been further obvious to one of ordinary skill in the art of senior care before the effective filing date of the claimed invention to modify the combination of Rufo, Cohn, and Anish Dev to determine an abnormal driving pattern or risky driving pattern of a user based on vehicle telematics data including braking, cornering, speed, and acceleration data as taught by Tran since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rufo, Cohn, and Anish Dev already teaches receiving data from vehicle telemetrics sensors, and using telemetrics data including braking, cornering, speed, and acceleration to determine abnormal or risky driving patterns as taught by Tran would perform that same function in Rufo, Cohn, and Anish Dev, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moturu et al (US Patent Application Publication 2016/0140320);
Pirzada et al, Sensors in Smart Homes for Independent Living of the Elderly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626